United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.T., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PATROL,
Eagle Pass, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1575
Issued: February 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 23, 2011 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) merit decision dated May 27, 2011 which denied his claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a left
shoulder injury in the performance of duty.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On August 19, 2010 appellant, then a 42-year-old customs border patrol officer, filed a
traumatic injury claim, alleging that on August 16, 2010, while inspecting a container on the roof
of a truck, he fell and injured his left shoulder. He did not stop work.
By letter dated December 21, 2010, OWCP advised appellant of the factual and medical
evidence needed to establish his claim. It requested that he submit such evidence, particularly a
comprehensive medical report from his treating physician which included a reasoned explanation
as to how the specific work factors or incidents identified by appellant had contributed to his
claimed injury.
Appellant was treated by Dr. Paul D. Lifland, an orthopedic surgeon, on
January 13, 2011. In a prescription for a magnetic resonance imaging (MRI) scan of the left
shoulder, he listed possible rotator cuff tear or impingement syndrome. In a January 13, 2011
state workers’ compensation work status report, Dr. Lifland noted that appellant injured his left
shoulder on August 16, 2010. He diagnosed tear of the rotator cuff and advised that appellant
could return to work without restrictions on January 13, 2011.
In a February 16, 2011 decision, OWCP denied appellant’s claim on the grounds that he
failed to establish fact of injury noting that the medical evidence failed to contain a medical
diagnoses in connection with the injury or events.
On February 25 and March 25, 2011 appellant requested reconsideration and submitted a
January 13, 2011 prescription note previously of record. In a February 11, 2011 report,
Dr. Lifland noted that appellant presented with signs of impingement of the left shoulder. He
diagnosed possible impingement syndrome or rotator cuff lesion and recommended an MRI
scan.
In a decision dated March 15, 2011, OWCP denied modification of the February 16, 2011
decision.
In an undated appeal request form, appellant sought reconsideration and submitted the
February 11, 2011 report of Dr. Lifland, previously of record. In a January 13, 2011 status
report, Dr. Lifland treated appellant for a left shoulder injury. Appellant reported being a
customs inspector who on August 16, 2010, while inspecting a luggage rack, fell injuring his left
shoulder. Dr. Lifland noted findings upon physical examination of full range of motion with
positive outlet impingement signs.
He diagnosed rotator cuff tear/tendinosis versus
impingement.
In a decision dated April 12, 2011, OWCP denied appellant’s claim finding that the
medical evidence did not establish that the diagnosed conditions were caused by work factors.
On April 20, 2011 appellant requested reconsideration. He submitted a report from
Dr. Lifland dated January 13, 2011 and a state workers’ compensation form previously of record.
Appellant also submitted a position description for a customs and border protection officer.
On May 27, 2011 OWCP denied modification of the April 12, 2011 decision.
2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed is causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.2
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.3 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability, claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.4
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5 The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of Dr. Lifland opinion.6
ANALYSIS
Appellant alleged that he sustained a left shoulder injury after falling from a truck while
inspecting a luggage rack on August 16, 2010. The Board notes that the evidence supports that
the incident occurred on August 16, 2010 as alleged. The Board finds, however, that the medical
evidence is insufficient to establish that appellant sustained a left rotator cuff tear, tendinitis or
2

Gary J. Watling, 52 ECAB 357 (2001).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Id.

5

Leslie C. Moore, 52 ECAB 132 (2000).

6

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

3

impingement syndrome causally related to the August 16, 2010 work incident. On December 21,
2010 OWCP advised him of the narrative medical evidence needed to establish his claim.
Appellant did not submit a rationalized medical report from Dr. Lifland, an attending physician,
that adequately explains how the August 16, 2010 work incident caused or aggravated his
claimed conditions.
On January 13, 2011 Dr. Lifland treated appellant for a left shoulder injury. Appellant
reported being a customs inspector who on August 16, 2010, while inspecting a luggage rack,
fell injuring his left shoulder. Dr. Lifland made a provisional diagnosis of rotator cuff
tear/tendinosis versus impingement. He did not provide any narrative opinion regarding whether
appellant’s condition was work related. Dr. Lifland failed to provide a rationalized opinion
regarding the causal relationship between any left shoulder injury and the factors of employment
believed to have caused or contributed to such condition.7 He did not explain the reasons why
the August 16, 2010 fall at work caused or contributed to the left shoulder condition. Moreover,
Dr. Lifland did not make a firm medical diagnosis. Therefore, this report is insufficient to meet
appellant’s burden of proof.
The other reports from Dr. Lifland are also insufficient to establish appellant’s claim. He
did not explain how appellant had a diagnosed shoulder condition causally related to the
August 16, 2010 work incident.8 In the January 13, 2011 state workers’ compensation work
status report, Dr. Lifland merely noted that appellant injured his left shoulder on August 16, 2010
and offered a diagnosis. He did not explain how appellant’s employment activities had caused or
aggravated any left shoulder condition. Therefore, these reports are insufficient to establish
appellant’s claim.
Consequently, the medical evidence is insufficient to establish that the August 16, 2010
incident caused or aggravated a diagnosed medical condition.
On appeal, appellant asserts that his condition is employment related and that reports
from Dr. Lifland support his left shoulder injury was work related. He questioned why his
requested MRI scan had not been authorized. As explained, appellant failed to submit sufficient
medical evidence addressing how the August 16, 2010 incident caused an injury. None of the
medical reports of record explain the reasons why the August 16, 2010 work incident caused or
contributed to this left shoulder condition. Since the claim has not been accepted, OWCP is not
obligated to provide for medical treatment.9
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
7

Id.

8

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
9

While OWCP is obligated to pay for treatment of employment-related conditions, the employee has the burden
of establishing that the expenditure is incurred for treatment of the effects of an employment-related injury or
condition. Kennett O. Collins, Jr., 55 ECAB 649, 654 (2004).

4

CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained a left shoulder injury causally related to his August 16, 2010 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the May 27, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 1, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

